 BARNARD ENGINEERING CO.BarnardEngineeringCompany,Inc.andRoadSprinkler Fitters Local Union No. 669,UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO. Case 21-CA--236775 January 1987DECISION AND ORDERBY' CHAIRMAN .DOTSON ANDMEMBERSBABSON AND STEPHENSOn 7 October 1985 Administrative Law JudgeJay R. Pollack issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel and the Charging Partyfiled briefs in opposition to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in' light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Barnard En-gineering Company, Inc., Anaheim, California, itsofficers, agents, successors,,and assigns,shall takethe action set forth in the Order.'The Respondentexceptsto the judge's conclusionthat the Union isentitled tothe requested information, asserting in conclusory terms in itsbrief to usthat the Union's requestis overbroadand burdensome and thatit relates to confidential,corporate material.We find no meritin thesecontentions.The Respondentprovidedno evidence to support its posi-tion that the material sought is confidential.Accordingly,absent any "ex-planationof why theitems in question should befoundto constitute con-fidential records,"General DynamicsCorp.,270 NLRB 829, 830 (1984),Respondent'smere assertions are insufficientto supporta determinationthat the informationsought is confidentialSimilarly,the Respondent hasnot supported its claim that the request is burdensome and, accordingly,we find no merit in that assertion.Sec generallyColgate-Palmolive Co.,261 NLRB 90 (1982), enfd. 711 F.2d 3419 (D.C. Cit. 1983).Glen C. Shults, Esq.,andPaul H. Fisch, Esq.,for theGeneral Counsel.Michael A. Hood, Esq.,andDaniel F. Fears, Esq. (Paul,Hastings, Janofsky &Walker),of Costa Mesa, Califor-nia, for the Respondent.WilliamW. Osborne Jr., Esq. (Heins, Aexlrod & Osborne),of Washington, D.C., for the Union.DECISION617STATEMENT OF THE CASEJAY R. POLLACK, AdministrativeLaw Judge. I heardthis case in trial at Los Angeles, California,on June 6,1985.Based on an unfair labor practice charge filed onJanuary 14, 1985,by Road Sprinkler Fitters Local UnionNo. 669,United Association of Journeymen and Appren-ticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO(theUnion), theActing Regional Director for Region 21 of the NationalLaborRelations Board issued a complaint and notice ofhearing on February 28 against Barnard EngineeringCompany,Inc. (Respondent).The complaint alleges insubstance that Respondent violated Section 8(aXS) and(1) of the National Labor RelationsAct byrefusing tofurnish the Union with certain requested information al-legedly relevantto theUnion's performance of its dutiesas collective-bargaining representative of a unit of Re-spondent's employees.All parties were given full opportunity to appear, tointroduce relevant evidence and cross-examine witnesses,to argue orally, and to file briefs.Based on the entirerecord and from my observation of the demeanor of thewitnesses,I make the followingFINDINGSOF FACT AND CONCLUSIONS1.JURISDICTIONRespondent,a California corporation with a principalplace of business in Anaheim,California,is engaged inthe fabrication and installation of fire sprinkler systems atvarious locations throughout the State of California.During the 12 months prior to the issuance of thecomplaint,Respondent performed services valued inexcess of $50,000 for California customers which them-selves meet the Board's direct inflow standard for assert-ing jurisdiction.Accordingly,Respondent admits and Ifind that it is an employer engaged in commerce and in abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Respondent admits and I find that the Union is a labororganizationwithin the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs discussed above, Respondent fabricates and installsfire sprinkler systems at various locations throughout theState of California. Since about July 1970, Respondenthas beena member of the National AutomaticSprinklerand Fire Control Association (the Association). The, As-sociation is a multiemployer group which negotiates andexecutescollective-bargainingagreementswith theUnion on behalf of its employer-members. Respondenthas been party to a series of collective-bargaining agree-ments between the Association and the Union, the mostrecent of which was effective from April 1, 1982, toMarch 31, 1985.282 NLRB No. 86 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe instant case arose out of the Union's request inSeptember 1984 for information from Respondent con-cerning a company known as Fire Sprinkler,Inc. In aletter dated September 5, 1984,the Union stated:It appears that Barnard and a company known asFire Sprinkler,Inc. [hereinafter referred to as FSI]constitute a single and/or alter ego employer withinthe meaning of the National Labor Relations Act.As such,both Barnard and PSI are bound by ourcollective-bargaining agreement.Michael Slomski,the Union's business agent, testifiedthat during the last week of June 1984 he investigated ajobsite near Perris, California,to determine who was in-stalling the fire sprinkler system.Slomski followed a vancarrying sprinkler fitting equipment to a restaurant inPerris, California."SIomski spoke to the driver of the van,who told Slomski that a company called Fire Sprinkler,Inc. (FSI)was installing the fire sprinkler system at thejobsite.Slomski later wrote down the van's license platenumber,which was BECI 20. Slomski later securedcopies of state motor vehicle reports showing that thevan was registered to Respondent.Slomski contacted Jim Hosey, business agent for RoadSprinkler Fitters Local UnionNo. 709 (Local 709), asister local of the Union,and told Hosey that,he believedPSI was performing work within the Union's jurisdic-tion.Hosey had previously told Slomski that he believedFSI was affiliatedwithRespondent.Slomski and Hoseyagreed to meet during the first weekof July toinvesti-gate the Perris jobsite.Slomski and Hosey went to the Perris jobsite on July6.The two business agents observed a trailer whichHosey claimed to have observed being constructed inRespondent's fabrication shop.The trailer had a logowith the wording"Lindley MotorLtd." Leslie L. Lind-ley is the president of Respondent.Slomski and Hosey entered the building under con-struction and saw four persons doing sprinkler work, in-cluding the driver of the van whom Slomski had spokenwith at the restaurant in Perris. Hosey testified that thisdriverwas Bill Schock,a member ofthe Union, whohad worked for Respondent as late as December 1983.Slomski and Hosey drove to the Department of For-estry in Perris to find out what company had taken outthe permit to install the fire sprinkler system.They wereshown acopy ofthe blueprint of the jobsite,which indi-cated that FSI was installing the sprinkler system andthat the project designer was named"Rush."Hosey toldSlomski that Rush was employed by Respondent as anengineer.^Slomski and Hosey returned to the jobsite and tookpictures.Slomskitook picturesof a forklift and a special-ly manufactured"scissor-lift"which Hosey identified asone owned by Respondent.)Hosey found a blueprint forthe installation of the sprinkler system showing FSI to bethe contractor.Accordingto theblueprint, Ed Rush was1Slomski later obtained a motor vehicle department record stating thatRespondent was the registered owner of the forklift.the engineer for the project.Hosey testified that he knewRush to be an engineer for Respondent.In July, Hosey obtained records purportedly from themotor vehicle department 'showing that the vehicles onthe PSI jobsite were registered,toRespondent. In thelatter part of July, Hosey showed these documents toSlomski.Slomski again visited the Perris jobsite with Hosey. Onthisvisit,Slomskiagainobserved Bill Schock at theplant.Slomski also observed a flatbed truck with "Bar-nard Engineering"painted on its cab and bearing a Cali-fornia license plate with the number BECI 146.2Sometimebetween July 22 and 27 Slomski turned overhismaterials concerning FSI and Respondent to theUnion's attorneys. Finally, sometime during the summerof 1984,Slomski called Respondent's telephone number.The person who answered the call identified the businessas "Barnard Engineering."Slomski said he thought thecompany was FSL The person answered,"It is."Jeffrey Cutler, an attorney for Local 709, testified thatin the investigation of a grievance which Local 709 filedagainst Respondent,he requested information from theCalifornia Contractors License Board and California Sec-retary of State. Cutler received two documents from theContractors License Board showing that Leslie L. Lind-ley,Respondent's president, was the "qualifying individ-ual" for the construction bonds which Respondent andFSI were required to post. Cutler also received docu-ments from the Secretary of State showing the addressfor both Respondent and FSI to be 2200 East ViaBurton,Anaheim, California. These documents furtherindicated that LeslieL. Lindley wasthe president andagent for service of process for both companies.$Cutlerinformed the Union's legal counsel of these facts in lateAugust and supplied copies to the Union's counsel nolater than mid-September.On September 5, 1984, A. V. Simpson, the Union'sbusiness manager, sentLindleya letter stating that Re-spondent had violated provisions of the collective-bar-gaining agreement including article 3(Recognition)4 andarticle 18 (Subcontracting).Simpson further stated:8 Slomski later obtained records showingthat thetruck was registeredto Respondent.9Lindley testified thathe is currently the presidentof Respondent butnot FSI.4 Art. 3 of theagreement includes the following language:In order to protect and preserve for the employeescoverd by thisAgreement all work historically and traditionally performed bythem,and in order to prevent any device or subterfuge,to avoid theprotection or preservationof such work, it is herebyagreed as fol-lows: If and whenthe Employershall performany work of the typecovered bythisAgreement as a singleor joint Employer (whichshall be interpreted pursuant to applicable NLRB and judicial princi-ples) within the trade and territorial jurisdictionof Local 669, underits own nameor under thename of another,as a corporation, soleproprietorship,partnership,or any other business entity including ajoint venture,wherein theEmployer (including its officers,directors,owners, partners or stockholders) exercises either directly or indi-rectly (such as through family members)controlling or majorityownership, management or control over such otherentity,the wageand fringe benefit terms and conditions'of thisAgreement shall beapplicable to all such work performed on or after the effective dateof this Agreement.The foregoing shall not be interpreted to apply toseparate Employer situations.It is not intended that thisArticle bethe exclusive source of rights or remedieswhich thepartiesmayhave under State or Federal laws. BARNARD ENGINEERING CO.619It appearsthatBarnardand a companyknown asFire Sprinkler,Inc. (hereinafter FSI) constitute a-single and/or alter ego employer within the meaning of the National Labor RelationsAct. As such,both Barnard and FSI are bound by our collective-bargaining agreement.Attached to the letter was a five-page questionnaire re-questing information concerning bothRespondent andFSI. The complaint allegations,which create the issuesherein,differ from the Union's request.The complaint al-legations are attached hereto as "Appendix A." To theextent that the Union requested information not con-tained in the complaint allegations,I treat the refusal tofurnish that'information as having been dismissed by theActing Regional Director.On September 17, Lindley wrote Simpson denyingthatRespondent and FSI constitute either a single em-ployer or alter ego, and denying that Respondent hadviolated the collective-bargaining agreement.Lindleystated that Respondent and FSI had completely separateowners, personnel,management employees,and contrac-tors' licenses; ,were separately recognized and under sep-arate control; occupied different offices at separate loca-tions;and bid on jobs independently. Lindley ended hisletter by requesting that the Union "specify in detail allthe observations made, the facts gathered, and the infor-mation obtained from other sources, so that we mayquickly clear up any confusion on your part."On September 25, Simpson wrote Lindley stating that"Local 669 is entitled to form its own conclusions re-garding the relationship between your company and[FSI]" and reiterated his request for the information con-cerning the two companies.Thereafter,the parties andtheir counsel exchanged a series of letters, with theUnion adhering to its demand for the information andRespondentcontendingthat the Union had not estab-lished its entitlement to the information.B. Analysis and ConclusionsIt is well settled that an employerhas astatutory obli-gation to provide a union,on request,with relevant in-formation the union needs for the proper performance ofits duties as a collective-bargaining representative.NLRBv.TruittMfg.Co., 351 U.S. 149, 152 (1956);'NLRB Y.Acme Industrial Co.,385 U.S. 432, 435-436 (1967);De-troitEdison Co. v. NLRB,440 U.S. 301 (1979). In deter-mining whether an employer is obligated to supply par-ticular information, the question is only whether there isa "probability that the desired information [is] relevant,and that it would be of use to the union in carrying outits statutory duties and responsibilities."NLRB v. AcmeIndustrialCo.,supra at 437. The Supreme Court hascharacterized the standard to be applied in determiningthe union's right to information as "a broad discoverytype standard," permitting the union access to a broadscope of information potentially useful for the purpose ofeffectuating, the bargaining process.NLRB v. Acme In-dustrial,supra at437 and fn. 6.The union's right to relevant information is not limitedto the period during which the employer and the unionare engaged in negotiations for a collective-bargainingagreement.The union is equally entitled to relevant in-formation during the contract's terms, in order to evalu-ate or process grievances and to take whatever otherbona fide actions are necessary to administerthe collec-tive-bargaining agreement.ElectricalWorkers v.NLRB,648 F.2d 18, 25 (D.C. Cir. 1980); J. ICase Co. v. NLRB,253 F.2d 149, 153 (7th Cir. 1958). The failure of either anemployer or a union to give the other information neces-sary to enable the requesting party intelligently to evalu-ate its contract rights may constitute an unfair laborpractice.NLRB v. Acme Industrial,supra at 435-436;NLRB v. SafewayStores,622 F.2d 425, 429 (9th Cir.1980), cert. denied 450 U.S. 913 (1981). When the union'srequest deals with information pertaining to employees inthe unit whichgoesto the core of the employer-employ-ee relationship, the information is "presumptively rele-vant."Shell Development Co. v. NLRB, 441F.2d 880 (9thCir. 1971).When the information is presumptively rele-vant, the employer has the burden of proving the lack ofrelevance.Prudential Insurance Co. v NLRB,412 F.2d77 (2d Cir. 1969). "[B]ut where the request is for infor-mation with respect to matters occurring outside theunit, the standard is somewhat narrower ... and rel-evance is required to be somewhat more precise....The obligation is not unlimited. Thus where the informa-tion is plainly irrelevant to any dispute there is no dutyto provide it."Ohio Power Co.,216 NLRB 987, 991(1975),enfd.mein. 531F.2d 1381 (6th Cir. 1976);Dou-barn Sheet Metal,243 NLRB 821, 823 (1979). When therequested information deals with matters outside the bar-gaining unit, the union must establishthe relevancy andnecessity of its request for information.Newspaper GuildLocal 95 v. NLRB,548 F.2d 863 (9th Cir. 1977).In cases when the employer, party to a collective-bar-gaining agreement,appears to be operating another com-pany which might be so interrelated as to constitute asingle employer or alter ego, the union party to thatagreement is entitled to information from the employerabout the nature of and relationship between the two op-erationswhich may be relevant and useful to' the unionrepresenting the employees in negotiating terms and con-ditions of employment with the employer, or administer-ing and enforcing the collective-bargaining agreement.See, e.g.,Walter N. Yoder & Sons,'270NLRB 652 (1984),enfd. 754 F.2d 531 (4th Cir. 1985);AssociatedGeneralContractors of California,242 NLRB 891 (1979),enfd. asmodified 633 F.2d 766 (9th Cir. 1980);Leonard B. Her-bert' Jr.& Co.,259 NLRB881 (1981),enfd.696 F.2d1120 (5th Cir. 1983), cert. denied 104 S.Ct. 76' (1983).The union must demonstrate reasonable or probable rel-evance whenever the requested information ostensiblyrelates to employees outside the represented bargainingunit even though the information may show ultimatelythat the employees are part of the bargaining unit be-cause of the existence of a single employer or an alterego relationship.Walter N. Yoder & Sons,supra at fn. 5.The applicable legal principles were not in dispute inthis case. The issue is whether the Union has establishedthe relevance of the information requested here. For thefollowingreasons,I find, contrary to the contentions ofRespondent, that the Union has demonstrated a reasona- 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDble probability that,the information will be useful to theUnion in deciding'whether to file a grievance or takeother action to assure the contractual rights of unit em-ployees.5On the basis of the credited testimony of Slomski,Hosey, and Cutler,I fmd that the Unionhad a reasona-ble belief that Respondent and FSI had common owner-ship,common management,shared equipment,sharedoffice space,and interchange of employees and engi-neers.The, Union was not required to establish that Re-spondent and FSI were in fact a single employer or alterego, nor do I 'make any finding regarding that issue.Rather, I simply find that the Union has established areasonable basis'far requesting the information concern-ing the relationship between the two companies and thatthe informationwas relevant to a determination ofwhether Respondent violated the provisions of the con-tract cited by the Union.Respondent contends that the recent Board case ofBo-hemia,Inc.,272 NLRB1128(1984),leads to a-contraryconclusion.1 fmd that theBohemiacase is distinguishableon its facts.I further conclude thatBohemiawas not in-tended to overrule the SupremeCourtcases establishingthe broaddiscoverystandardand the statutory policy offacilitating informed collective bargaining.InBohemia Inc.,theBoard(Member Dennis dissent-ing) reversed Administrative Law JudgeTimothy D.Nelson's conclusion that the union had demonstrated therelevance of requested information pertaining to the em-ployees at the employer'snonunion plant. The Boardconcluded that the union's request for information wasbased solely on the suspicion of some union-representedemployees that work had been transferred to the employ-er's nonunionfacility.The Board found no objective evi-dence for believing that such a transfer of work had oc-curred.Further,the union never indicated to the em-ployerwhich contract provision was alleged to havebeen violated.Combining these conclusions with the factthat there was no pending grievance and that there wasno evidence that the union had raised the matter duringnegotiations for a new contract,the, Board concludedthat the union had failed to establish the relevance of theinformation requested.First,in the instant case, the Union had objective factsto support its belief that Respondent and FSI were relat-ed companies.Slomski personally observed equipmentregistered to, Respondent on the FSI jobsite. He ob-served a former employee of Respondent working forFSI and found that both companies used engineer Rush.The Union obtained state records showing that Lindleywas the president,qualifying individual,and agent forprocess of both companies. The records further indicatedthat the companies used the same address.AlthoughSlomski did not have sufficient evidence to establish asingle employer or alter ego relationship,he did have a6To establish a contract violation the Union would have to show thatRespondent and FSI were either a singleemployeror alter ego. Relevantfacts concededby theBoard in the single employer issue are (1) interrela-tion of operations,(2) common management, (3) centralized control oflabor relations,and (4)common ownership.See,e.g.,Shellmaker Inc.,265 NLRB 749, 753-754 (1982).The same facts are relevant to the alterego question.See, e.g.,Crawford Door Sales Co.,226 NLRB 1144 (1976).reasonable belief that the companies were related and abasis to seek information to determine whether the Unionshould file a grievance.The reasonable belief establishedby the Union here is much greater than the mere suspi-cion found in theBohemiacase.Second, the Union clearly indicated to Respondentthat it was investigating an alleged breach of the recog-nition and subcontracting provisions of the contract. Thecontract specifically states that ' a single employer or alterego will be bound to the agreement. The Union clearlyindicated that the request was for its investigation of thesingle employer and alter ego issue.Third, the fact that there were no pending grievancesor negotiations for a new contract is irrelevant. As theSupreme Court stated a union shall not be forced toprocess a grievance without the"opportunity to evaluatethe merits of the claim." SeeNLRB v. Acme Industrial,supra at 438.Respondent next argues that the Union was requiredto state the basis of its belief that Respondent and FSIwere,related companies.Although it certainly wouldhave been preferable had the Union responded, to Re-spondent's requests to state the basis for its request, itdoes not follow that the Union's failure to do so resultsin a forfeiture of its right to the information. Such aresult would be contrary to the policies favoring the ex-change of a broad range of information necessary for in-formed bargaining. Rather it would focus the parties onattacking or defending the union's basis for seeking theinformation rather than resolving the underlying dispute.Itwould create issues which the broad discovery stand-ard has been utilized to avoid. As stated by JudgeNelson inBohemia,supra at 1133:To require any more particularized showing, for ex-ample, identification by the union of the preciselegalpurpose to which it might put the requesteddata, would be to impose a burden well beyond that"liberal, discovery-type" standard.Acme Industrial,supra.InSoule Glass Co. v NLRB,652 F.2d 469, 494 (1stCir. 1981), the court stated "where the relevance of therequested...information is obvious in the context ofthe negotiations, the [employer] cannot resist disclosuresimply because the union has failed to make a formalpresentationof its theory of relevance."Accord:Westwood Import Co.,251 NLRB 1213, 1227 (1980), enfd.681 F.2d 664 (9th Cir. 1982).In any event, the Union's information request-submit-ted in September 1984 and thereafter renewed in an ex-change of letters between September and December-was a continuing request, and the relevance of the re-quested information to the Union's performance -of itsstatutory duties was fully clarified at the hearing. Thatclarification alone would seem to be sufficient to triggerRespondent's duty to provide the information underBoard law. SeeOhio Power Co.,216 NLRB at 990-991fn. 9, in which the Board stated:[T]he Union's purposes in seeking the informationare relevant to a determination of the legitimacy of BARNARD ENGINEERING CO.621the requests.... [The employer] --was apprise"d" atthe hearing of those purposes. The requests for in-formationare still outstanding.The [employer's]continuing failure to accede to them can thus nolonger be attributed to inadequacy of the communi-cations.See alsoOilWorkers Local6-418 v.NLRB,711 F.2d 348,363 fn. 40 (D.C. Cir. 1983);'NLRB v., Temple-Eastex,579F.2d 932, 936-937 (5th Cir. 1978); andPress DemocratPublishing Co. v.NLRB,629 F.2d 1320, 1325 fn. 8 (9thCir. 1980).Respondent contends that the Union's request was"substantially overbroad, overreaching, and vague." Itfurther argues that the clearest evidence of this fact isthat thecomplaint allegationsare narrower than theUnion's request.As indicated earlier, I will make nofindingsnor issue any orderregardingany informationsought by the Union which is notalleged inthe com-plaint.The mere fact that a union's requestencompassesinformation which the' employeris notlegally obligatedto provide does not excuse the employer from complyingwith theunion's requestto the extent it encompasses in-formation which the employer is statutorily required toprovide.Fawcett Printing Corp.,201NLRB 964, 965(1973);OilWorkers Y. NLRB,711 F.2d at 361.Respondent contendsthat it supplied sufficient infor-mationto the Union to establish that the two companieswere entirelyseparate.I find no merit to,thisargument.The Union was not required to accept Lindley's conclu-sions thatthe companies were entirely separate." Rather,the Union was entitled to make its own investigation andevaluation of the merits of theclaim.SeeAssociated Gen-eral Contractors of California,supra;Lumber & Mill Em-ployers Assn.,265 NLRB 199, 203 (1982), enfd. 736 F.2d507 (9th Cir. 1984).III. THE REMEDYHavingfound that Respondentengagedin unfair laborpractices,I shall recommendthat it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Respondent correctlyarguesthat the request for infor-mation assumesthat Respondent has access to informa-tion concerning FSI. Accordingly, Respondent will onlybe ordered to furnish the information to the extent it isable to do so. Questions raised concerning Respondent'sability to comply with the recommended Order are moreproperly left to the compliance stage of the proceeding.CONCLUSIONS OF LAw1.Respondent Barnard Engineering Company,Inc. isan employerengagedin commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union, Road Sprinkler Fitters Local Union No.669, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStatesand Canada, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.'The recordsobtained from state agencies gave the Union sufficientgroundsto doubt Lindley'sstatements.'By refusing' tofurnish the Union with informationnecessary and relevant to the administration of its collec-tive-bargaining agreement with Respondent, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act. '4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, BarnardEngineeringCompany, Inc.,Anaheim, California, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusingto bargain collectively with Road Sprin-kler Fitters Local Union No. 669, United Association ofJourneymen and Apprentices of thePlumbingand Pipe-fitting Industry of the UnitedStates andCanada, AFL-CIO, by refusing ` to supplyrelevantinformation on re-quest.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary, toeffectuate the policies of the Act.(a)Furnish, on request, to the Union the informationset forth in Appendix A of this decision._(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, allrecords, concerning fire Sprinkler, Inc. and all otherrecords necessary to determine questions concerningcompliance with this Order.(c)Post at its office copies of the attached noticemarked "Appendix B."" Copies of the notice, on formsprovided by theRegionalDirector for Region 21, afterbeing signed by the Respondent's authorized representa-tive, , shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places includingall placeswhere notices toemployees are customarily posted.Reasonablesteps shallbe taken by the Respondentto ensurethat the noticesare not altered, defaced, or covered by anyother materi-al.(d)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.T If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-poses.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ASince on or about September 5, 1984,the Union by let-ters dated September 5, September 25 and November 30,1984,has requested Respondent to furnish the Unionwith the following information:(i)States in which Respondent and Fire Sprinkler Inc.are incorporated and the dates of such incorporation;(ii)All present and previous addresses and telephonenumbers of each office and facility of Respondent andFire Sprinkler Inc.;(iii)Office addresses and employment histories,includ-ing job titles and responsibilities,of all current andformer officers and directors employed by Respondentand/or Fire Sprinkler Inc. since January 1, 1983;(iv)Names and employment histories, including jobtitlesand responsibilities,of all current and former offi-cers, directors,supervisors and employees of Respondentor Fire Sprinkler Inc. who at any time since January 1,1983, have been employed by the other company in anycapacity;(v) All states in which Respondent and Fire SprinklerInc. are or have been registered or qualified to do busi-ness and the dates of such registration or qualification;(vi)All names under which Respondent and FireSprinkler Inc. have traded and done business;(vii)Names and addresses of all persons,corporationsand other entities which are or have been owners ofstock in Respondent and/or Fire Sprinkler Inc. as of Jan-uary 1, 1983; January 1, 1984 and January 1, 1985, andeach such entity percentage of ownership on said dates;(viii)The nature of any business carried on by Re-spondent and/or Fire Sprinkler Inc., including productsand services offered,identities of customers and locationsof all manufacturing,fabricating and sales facilities;(ix)Name, title,and job duties of each person who isor has been responsible for the labor and/or personnelrelations for Respondent and/or Fire Sprinkler Inc. andthe period of time during which each such person wasassigned these responsibilities and his or her employerduring that period;(x)Name and title of each person who is or has beenresponsible for the hiring, firing and supervising of em-ployees of Respondent and/or Fire Sprinkler Inc. andthe period of time during which each such person wasassigned these responsibilities and his or her employerduring that period;(xi)Whether'Respondent and Fire Sprinkler Inc. ownor lease'jointly or in common any real property, and ifso, the location of the real property and the terms of theleases;(xii)Whether Respondent and Fire Sprinkler Inc. leasereal property from each other, and if so, the location ofthe real property and the terms and conditions of theleases;(xiii)Whether Respondent and Fire Sprinkler Inc. ownor lease jointly, or in common,any facilities and/orequipment,and if so, the type and location of the facili-ties and/or, equipment and the terms of any such lease;(xiv)Whether Respondent and Fire Sprinkler Inc.lease any facilities and/or equipment from each other,and if so, the type and location of the facilities and/orequipment and the terms of any such lease;(xv)Whether Respondent and Fire Sprinkler Inc. ownjointly or in common any bank accounts,notes, bondsand/or other types of security,and if so, the type andmonetary value of any such bank accounts and/or securi-ties;(xvi)Dates, parties and terms and conditions of eachoral and written contract,commitment or understandingby which Respondent and Fire Sprinkler Inc. are orhave been jointly obligated to engage in business activi-ty;(xvii)Dates, parties and terms and conditions of eachoral or written agreement by which either Respondentor Fire Sprinkler Inc. is or has been required or author-ized to use the services,facilities,personnel or equipmentof the other company;(xviii)Dates, terms, parties to and persons enteringinto each oral or written contract,commitment or under-standing between Respondent and Fire Sprinkler, Inc.;(xix)Dates,terms, parties to and persons entering intoeach oral or written contract,commitment or under-standing by which either Respondent or Fire SprinklerInc. has agreed to loan, sell and/or contribute equip-ment, services, money or any other thing,of value to theother company;(xx)Date and substance of each bid submitted byeitherRespondent or Fire Sprinkler Inc. which calledfor the work to be performed in whole or in part by theother company;(xxi)Date and substance of each contract entered intoby Respondent or Fire Sprinkler Inc. the work forwhich is being or was performed in whole or in part bythe other company;(xxii)Identity of each person or entity which has guar-anteed the performance of any contract entered into byRespondent or Fire Sprinkler Inc. and the substance ofeach such guarantee of the parties to each such contract;(xxiii)Names, effective,dates and terms of each health,life insurance,pension, incentive,stock option,retirementand/or other similar benefit plan offered by Respondentand/or Fire Sprinkler Inc. and the class of officers, di-rectors, supervisors and/or employees of Respondentand/or Fire Sprinkler Inc. who are eligible to take partin each such plan;(xxiv)Nature and terms of any lines of credit, revoly-ing credit or other credit arrangements which Respond-ent or Fire Sprinkler Inc. offered to each other and thedates and amount of credit extended along with the iden-tities of the parties to such extensions of credit;(xxv) Nature and amount of indebtedness owed by Re-spondent or Fire Sprinkler Inc. to each other as of June1, 1983 and June 1, 1984.(xxvi)Dates and participants of any meetings, confer-ences and/or discussions attended by any directors, offi-cers, supervisors and/or employees of Respondent orFire Sprinkler Inc. at which the formation and/or func-tion of Fire Sprinkler Inc. was discussed; '(xxvii)Copies of those portions of all documents, in-cluding correspondence, memoranda, notes and minutes,which refer directly or indirectly, to the formationand/or function of Fire Sprinkler Inc.; BARNARD ENGINEERING CO.(xxviii)Dates and participants of any meetings,confer-ences, conversations and/or discussions attended by anydirectors,officers, supervisors and/or employees of Re-spondent or Fire Sprinkler Inc. at which either of thefollowing subjects were discussed:(a) the operation ofFire Sprinkler Inc. as a non-union company or as a com-pany to which the wage and fringe benefit terms andconditions of the Local 669 agreement would not apply,or (b) the steps which were being,or should be taken toestablish and/or maintain Fire Sprinkler Inc. as a non-union company or a company to which the wage andfringe benefit terms and conditions of the Local 669agreement would not apply;(xxix)Copies of those portions of all documents, in-cluding correspondence,memoranda, notes and minutes,which refer,directly or indirectly,to either of the fol-lowing subjects:(a) Status of Fire Sprinkler Inc. as anon-union company or asa companyto which the wageand fringe benefit terms and conditions of the Local 669agreement would not apply,or (b) the steps which werebeing or should be taken to establish and/or maintainFire Sprinkler Inc. as a non-union company or a compa-ny to which the wage and fringe benefit terms and con-ditions of the Local 669 agreement would not apply.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government623The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withRoad Sprinkler Fitters Local Union No. 669, United As-sociation' of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States andCanada, AFL-CIO, by refusing to supply relevant infor-mation on request.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL furnish, on request, to the Union the infor-mation set forth in Appendix A of the Board's decision.BARNARD ENGINEERING COMPANY, INC.